United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1740
Issued: December 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2007 appellant filed a timely appeal from the May 22, 2007 decision of the
Office of Workers’ Compensation Programs denying his hearing loss claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained hearing loss causally
related to factors of his federal employment. On appeal, appellant contends that the Office did
not follow proper procedures related to the statement of accepted facts and that the second
opinion physician did not provide a history of appellant’s hearing loss in his opinion.
FACTUAL HISTORY
On August 29, 2005 appellant, then a 57-year-old welder, filed an occupational disease
claim alleging that exposure to loud noise at the employing establishment caused hearing loss.
He worked in the dry dock, where he used chipping guns and welding equipment and was around

large pieces of steel that were dropped to the ground. Appellant was exposed to noise until
July 13, 2003, when he was removed from his normal duties because of a serious employmentrelated injury. He had a history of hearing problems arising out of his military service, including
chronic otitis media, and perforation of the left tympanic membrane. Appellant used hearing
protection at work and at home, when he used loud lawn equipment.
A noise exposure record from the employing establishment indicated that he worked
around chipping guns, needle guns, scrapers, ball-pen hammers, high efficiency air purifiers,
welding machines, scrapers, and large pieces of metal dropping onto the ground. It also stated
that appellant was on active duty in the Navy for 25 years, during which time he worked on eight
ships performing deck preservation. On July 2, 1993 the Department of Veterans Affairs (VA)
awarded appellant 10 percent disability for tinnitus. It found that appellant also had bilateral
hearing loss, chronic otitis media, and a perforation of the left tympanic membrane that were
service connected, but not compensable because they were less than 10 percent disabling.
On September 16, 2005 the Office requested medical evidence establishing appellant’s
hearing loss.
On October 24, 2005 the employing establishment controverted appellant’s claim on the
grounds that he had a preexisting hearing loss and was required to wear hearing protection on the
job. The employing establishment stated that it provided appellant with hearing protection
approved by the Occupational Safety and Health Administration. Audiograms conducted from
1994 to 2002 indicated that appellant was regularly exposed to noise. An audiogram conducted
by the employing establishment on October 13, 2005 noted that appellant had reportable hearing
loss in the right ear and that he was no longer fit to work in noise unless he was cleared by a
medical specialist. A noise exposure data report stated that, from 1994 to 2003, appellant’s
average noise in an eight-hour workday was greater than 84 decibels at least 30 days per year.
The employing establishment stated that the decibel output of a chipping hammer was 104
decibels without protection and 80 decibels with protection and for a welding machine was 90 to
95 decibels without protection and less than 80 with protection. The overall noise exposure from
steel hitting the ground is negligible because of its short duration.
On February 7, 2006 the Office prepared a statement of accepted facts. The statement
included the fact that appellant had bilateral hearing loss connected to his military service that
was less than 10 percent disabling, for which he did not receive compensation, and bilateral
tinnitus, which was 10 percent compensable. Appellant’s preexisting chronic otitis media was
also noted.
On February 17, 2006 the Office referred appellant for a second opinion examination
with Dr. Gerald Randolph, a Board-certified otolaryngologist. On March 14, 2006 Dr. Randolph
examined appellant. He did not submit a narrative history of appellant’s hearing loss, but stated
that the history taken did not vary significantly from the statement of accepted facts.
Dr. Randolph stated that an audiogram taken in 1994 indicated that appellant had sensorineural
hearing loss, which was not ratable, at the beginning of his federal employment. He found that
the hearing loss that had taken place during the course of appellant’s federal employment was
“not in excess of that predicted on the basis of presbycusis.” He stated that appellant’s
workplace noise exposure was not adequate to have caused appellant’s increased hearing loss if

2

he used adequate hearing protection. Dr. Randolph found that presbycusis was the only factor
identified in appellant’s increased hearing loss. His physical examination revealed thickening of
the right tympanic membrane and a healed perforation of the left eardrum. Dr. Randolph stated
that appellant’s air conduction was greater than his bone conduction. He diagnosed bilateral
sensorineural hearing loss preexisting appellant’s federal employment. Dr. Randolph opined that
appellant’s increased hearing loss was not due to his federal employment because it had “not
increase in severity due to noise.” Appellant’s audiometric tests were considered reliable.
On March 16, 2006 an Office medical adviser, Dr. Daniel Zimmerman, concurred with
Dr. Randolph’s finding that appellant’s increased hearing loss was not caused by his federal
employment.
By decision dated April 19, 2006, the Office denied appellant’s claim for compensation
on the grounds that his increased hearing loss was not causally related to his federal employment.
On April 12, 2007 appellant requested reconsideration. He contended that the statement
of accepted facts contained information that should have been excluded according to the Office’s
procedure manual. Appellant noted that section 2.809.14 of the manual stated that descriptions
of benefits received should not be included in the statement of accepted facts because they were
irrelevant, inappropriate, prejudicial or better discussed elsewhere. He contended that the
percentage of disability awarded by the VA should have been excluded because it may have
biased Dr. Randolph, who seemed excessively concerned with appellant’s military service during
the examination. Appellant requested that a new statement be prepared and that he be referred to
another second opinion physician. He also noted that Dr. Randolph was asked for a narrative
history of the hearing loss, but failed to provide one. Appellant submitted a letter from the VA
dated December 27, 2006 stating that his service-related hearing loss percentages had not
changed.
On May 4, 2007 the Office provided Dr. Zimmerman with the materials submitted by
appellant and asked for an opinion as to whether they were sufficient to support appellant’s claim
of employment-induced hearing loss. On May 11, 2007 Dr. Zimmerman stated that the VA
decision was medically irrelevant to establishing appellant’s claim of civilian employment
hearing loss. He advised that Dr. Randolph’s opinion related to the causation of appellant’s
hearing loss was correctly and medically based.
By decision dated May 22, 2007, the Office denied modification of the April 19, 2006
decision. The Office found that appellant presented no medical evidence sufficient to establish
that his increased hearing loss was caused by his federal civilian employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
1

5 U.S.C. §§ 8101-8193.

3

in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
The Office has accepted that appellant was exposed to an eight-hour average noise of
greater than 84 decibels at least 30 days per year. The issue to be resolved is whether the
medical evidence establishes that this exposure caused or contributed to his hearing loss.
Dr. Randolph diagnosed bilateral sensorineural hearing loss preexisting appellant’s
federal employment. His physical examination revealed thickening of the right tympanic
membrane and a healed perforation of the left eardrum. Dr. Randolph stated that an audiogram
taken at the beginning of appellant’s federal civilian employment in 1994 indicated that appellant
had unratable sensorineural hearing loss. He opined that the hearing loss that had taken place
during the course of appellant’s federal employment was not in “excess of that predicted on the
basis of presbycusis” and had not increased in severity as it would have with additional noise
damage. Dr. Randolph indicated that appellant’s workplace noise exposure was not adequate to
have caused appellant’s increased hearing loss if he used adequate hearing protection, as he
alleged. Dr. Randolph identified presbycusis as the only causal factor in appellant’s hearing loss.
The Board finds that Dr. Randolph’s medical opinion carries the weight of the medical opinion
evidence because it is rationalized and based on an accurate medical history.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

4

On appeal to both the Office and the Board, appellant argued that the Office improperly
included his VA hearing loss ratings on the statement of accepted facts provided to
Dr. Randolph. He alleged that this information biased Dr. Randolph’s opinion. The Board finds
that the inclusion of this information was harmless error. Dr. Randolph’s medical opinion was
related to the causation of appellant’s current hearing loss and was based on the pattern of
hearing loss during appellant’s federal noise exposure. He clearly attributed any increase in loss
to presbycusis. The VA ratings were immaterial to his reasoning.
Appellant also contended that Dr. Randolph failed to provide a narrative history of his
hearing loss. The Board notes that Dr. Randolph reviewed the statement of accepted facts and
indicated that the oral history he took did not differ from it in any significant ways. The Board
finds that Dr. Randolph’s medical opinion is not diminished by lack of a full narrative history.
CONCLUSION
The Board finds that appellant has not established that he sustained hearing loss causally
related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 22, 2007 is affirmed.
Issued: December 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

